Citation Nr: 1437057	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from May 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim was remanded by the Board in January 2011 to afford the Veteran a VA medical examination to provide the Veteran with a VA examination to determine the severity of his service-connected hearing loss.  The Veteran was afforded a VA examination in February 2011 and all outstanding records were associated with the claims file.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's hearing manifested by no more than Level VIII hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  The Veteran's functional impairment includes difficulty hearing his wife, the radio, the television, talking on the phone, and difficulty hearing when not in a quiet atmosphere.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating arises from a disagreement with the initial evaluation following the grant of service connection.  Since the Veteran's claim was for service connection, once service connection was granted the claim was substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

With the VCAA requirements having been met, the Board may proceed to a decision on the claim.  

Increased Rating - Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In July 2006, the Veteran attended a private audiological examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
--
--
LEFT
50
35
--
--

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.    

In April 2008, the Veteran attended a VA audiological examination.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
80
75
95
LEFT
45
40
40
40

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 88 percent in the left ear.

In April 2008, the Veteran also attended a private audiological examination.  The Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
80
--
--
LEFT
40
35
--
40

In March 2009, the Veteran attended another private audiological examination.  The Veteran's pure tone thresholds , in decibels were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
--
--
--
LEFT
50
35
50
40
    
In November 2010, the Veteran attended an additional private audiological examination.  The Veteran's pure tone thresholds , in decibels were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
65
80
95
--
LEFT
50
45
55
35

The Veteran reported difficulty hearing in most communication situations and is only able to understand in face-to-face conversations and in quiet.  The Veteran's speech discrimination scores were noted as 62 percent for the right ear and 94 percent for the left ear.  

In February 2011, the Veteran attended a VA audiological examination.  The Veteran's pure tone thresholds , in decibels were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
75
100
105+
LEFT
50
45
50
45

Word recognition scores were noted at 76 percent for the right ear and 92 percent for the left ear.  The Veteran would be expected to have significant difficulty hearing the radio, co-workers, and talking on the phone without his hearing aids.  Even with hearing aids, the Veteran reported difficulty with conversational speech while at work.  At home he would have difficulty hearing his spouse, television, and the phone.  

The record contains no additional audiological testing results.  The Veteran's treatment records do show that he has been fitted with hearing aids bilaterally.  A November 2013 audiological consult showed no change from the June 2013 VA examination. 

As the audiological findings do show pure tone thresholds at 55 decibels or more at each of the four specified frequencies  in the right ear, the Board will also consider the use of Table VIA in determining the severity of the Veteran's hearing loss.  Only Table VI will be used regarding the left ear.  38 C.F.R. § 4.86.
	
When applying the pure tone averages and speech recognition scores to Tables VI and VIA, the April 2008 VA examination results in the highest combined value: Level VIII for the right ear and Level II for the left ear.  The Board then applies those levels to Table VII, which results in a 10 percent evaluation for the Veteran's bilateral hearing loss.

The audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiners continuously noted difficulty hearing conversations, the phone, the radio, and the television.  

Nevertheless, a disability rating in excess of 10 percent for bilateral hearing loss is not warranted based on any audiological findings of record.  For these reasons, the Board finds that the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met or approximated at any time during the initial rating period.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty hearing his wife, the television, the radio, talking on the phone, and hearing when it is not quiet.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examination.  As the Veteran's hearing loss was appropriately measured, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


